CDII Trading, a Wholly Owned Subsidiary of China Direct Industries, and China Armco Metals Enter into Strategic Partnership Agreement for Metals Procurement CDII Trading Completes First Agent Transaction for Armco in Copper Deerfield Beach, FL –August24, 2009–China Direct Industries, Inc. (“China Direct Industries”) (NASDAQ: CDII), a U.S. owned, rapidly growing holding company operating in China in two core business segments, pure magnesium production and distribution of basic materials, announced today that its wholly owned subsidiary, CDII Trading, Inc. (“CDII Trading”)has entered into a strategic partnership agreement with China Armco Metals, Inc. (“Armco”) (OTCBB: CNAM).Under the terms of the agreement CDII Trading will assist Armco in procuring various metals including copper ore, manganese ore, chrome ore, and iron ore for distribution in China.
